 



Exhibit 10.1
SWIFT TRANSPORTATION CO., INC.
2003 STOCK INCENTIVE PLAN
NON-STATUTORY STOCK OPTION AGREEMENT
     BY THIS STOCK OPTION AGREEMENT (“Agreement”) made and entered into this
______day of ___, ___(“Grant Date”), SWIFT TRANSPORTATION CO., INC., a Nevada
corporation (the “Company”) and ___, a key employee of the Company (the
“Optionee”) hereby state, confirm, represent, warrant and agree as follows:
I .
RECITALS
     1.1 The Company, through its Board of Directors (the “Board”), has
determined that in order to attract and retain the best available personnel for
positions of substantial responsibility to provide successful management of the
Company’s business, it must offer a compensation package that provides key
employees of the Company a chance to participate financially in the success of
the Company by developing an equity interest in it.
     1.2 As part of the compensation package, the Company had adopted the Swift
Transportation Co., Inc. 2003 Stock Incentive Plan (the “Plan”) effective as of
May 22, 2003.
     1.3 Shareholders of the Company have adopted and approved the Plan on
May 22, 2003 authorizing 5,000,000 shares for issuance.
     1.4 By this Agreement, the Company and the Optionee desire to establish the
terms upon which the Company is willing to grant to the Optionee, and upon which
the Optionee is willing to accept from the Company an option to purchase shares
of common stock of the Company (“Common Stock” or “Shares”).
II .
AGREEMENTS
     2.1 Grant of Non-Statutory Stock Option. Subject to the terms and
conditions hereinafter set forth and those provisions set forth and those
contained in the Plan, the Company grants to the Optionee the right and option
(the “Option”) to purchase from the Company all or any part of an aggregate
number of ___(___) shares (such number being subject to adjustment as provided
in Section 2.7 hereof and Article 11 of the Plan) of Common Stock authorized but
unissued or, at the option of the Company, treasury stock if available (the
“Optioned Shares”).
     2.2 Exercise of Option. Subject to the terms and conditions of this
Agreement and those of the Plan, the Option may be exercised only by setting up
an account and electronically signing this Agreement through the administrator,
Etrade Financial.
     2.3 Purchase Price. The price to be paid for the Optioned Shares (the
“Purchase Price”) shall be $___per share.

 



--------------------------------------------------------------------------------



 



     2.4 Payment of Purchase Price. Payment of the Purchase Price may be made as
follows:
     (a) In United States dollars in cash, or by check, promissory note or other
property acceptable to the Company, or
     (b) At the discretion of the Board, through the delivery of shares of
Common Stock held for longer than six (6) months with an aggregate “Fair Market
Value” (as defined in the Plan) at the date of such delivery, equal to the
Purchase Price, or
     (c) By a combination of both (a) and (b) above.
The Board shall determine acceptable methods for rendering Common Stock as
payment upon exercise of an Option and may impose such limitations and
conditions on the use of Common Stock to exercise an Option as it deems
appropriate. At the election of the Optionee pursuant to Article 13 of the Plan,
and subject to the acceptance of such election by the Board, to satisfy the
Company’s withholding obligations, it may retain such number of shares of Common
Stock subject to the exercised Option which have an aggregate Fair Market Value
on the date of exercise equal to the Company’s aggregate federal, state, local
and foreign tax withholding and FICA and FUTA obligations with respect to income
generated by the exercise of the Option by Optionee.
     2.5 Exercisability of Option. Subject to the provisions of Paragraph 2.6,
and except as otherwise provided in Paragraph 2.8 the Option may be exercised by
the Optionee while in the employ of Company which shall include any parent
(“Parent”) or subsidiary (“Subsidiary”) corporation of the Company as defined in
Sections 424(e) and (f), respectively, of the Internal Revenue Code of 1986, as
amended (the “Code”), in whole or in part from time to time, but only in
accordance with the following schedule:

          Elapsed Number of Years   Cumulative Percentage of After Grant Date
Which Option May Be Exercised   Shares Subject to Options As To
1
    20 %
2
    40 %
3
    60 %
4
    80 %
5
    100 %

For purposes of the foregoing schedule, a year is measured from the Grant Date
to the anniversary of the Grant Date and between anniversary dates thereof.
     2.6 Termination of Option. Except as otherwise provided herein, the Option,
to the extent not heretofore exercised, shall terminate upon the first to occur
of the following dates:
     (a) The termination of the Optionee’s employment for “Cause” (as defined in
the Plan);

2



--------------------------------------------------------------------------------



 



     (b) Thirty (30) days after the termination of the Optionee’s employment
other than for Cause, death or Disability (as defined in the Plan);
     (c) Termination of the Optionee’s employment on account of Disability
before the Option lapses, unless it is previously exercised, on the earlier of
(i) the scheduled termination date of the Option; or (ii) 12 months after the
date of the Optionee’s termination of employment on account of Disability. Upon
the Optionee’s Disability, any Options exercisable at the Optionee’s Disability
may be exercised by the Optionee’s legal representative or representatives;
     (d) One year after the Optionee’s death; or
     (e) Ten years from the Grant Date, except in the event of death.
     2.7 Adjustments. In the event of any stock split, reverse stock split,
stock dividend, combination or reclassification of shares of Common Stock or any
other increase or decrease in the number of issued shares of Common Stock, the
number and kind of Optioned Shares (including any Option outstanding after
termination of employment or death) and the Purchase Price per share shall be
proportionately and appropriately adjusted without any change in the aggregate
Purchase Price to be paid therefor upon exercise of the Option. The
determination by the Board as to the terms of any of the foregoing adjustments
shall be conclusive and binding.
     2.8 Change of Control. If a “Change of Control” (as defined in the Plan)
occurs, options subject to this Agreement are converted, assumed, or replaced by
a successor, and the Optionee’s employment with the Company is terminated
without Cause within 18 months following the date of the Change of Control, all
outstanding options subject to this Agreement shall become fully exercisable. If
a Change of Control occurs and options subject to this Agreement are not
converted, assumed, or replaced by a successor, all outstanding options subject
to this Agreement shall become fully exercisable.
     2.9 Notices. Any notice to be given under the terms of the Agreement
(“Notice”) shall be addressed to the Company in care of its secretary at 2200
South 75th Avenue, Phoenix, Arizona 85043, or at its then current corporate
headquarters. Notice to be given to the Optionee shall be addressed to him or
her at his or her then current residential address as appearing on the payroll
records. Notice shall be deemed duly given when enclosed in a properly sealed
envelope and deposited by certified mail, return receipt requested, in a post
office or branch post office regularly maintained by the United States
Government.
     2.10 Transferability of Option. The Option shall not be transferable by the
Optionee otherwise than by the will or the laws of descent and distribution, and
may be exercised during the life of the Optionee only by the Optionee.
     2.11 Optionee Not a Shareholder. The Optionee shall not be deemed for any
purposes to be a shareholder of the Company with respect to any of the Optioned
Shares except to the extent that the Option herein granted shall have been
exercised with respect thereto and a stock certificate issued therefor.

3



--------------------------------------------------------------------------------



 



     2.12 Disputes or Disagreements. As a condition of the granting of the
Option herein granted, the Optionee agrees, for himself and his personal
representatives, that any disputes or disagreement which may arise under or as a
result of or pursuant to this Agreement shall be determined by the Board in its
sole discretion, and that any interpretation by the Board of the terms of this
Agreement shall be final, binding and conclusive.
     2.13 Right to Repurchase. In the event that:
     (a) Optionee voluntarily terminates employment with the Company or if
Optionee’s employment is involuntarily terminated for nonperformance of duties
and if Optionee subsequently becomes a sole proprietor, partner, stockholder,
officer, director, employee, independent contractor or consultant of or to any
business which is engaged in the contract or common carriage of goods; or
     (b) If Optionee’s employment is involuntarily terminated for Cause
(the “Triggering Event”), then the Board, at its discretion may elect to
repurchase from Optionee Shares for which an Option was granted to and exercised
by Optionee, for the Purchase Price paid by Optionee under Paragraph 2.3, if
such Triggering Event occurs any time within five years after the Option for
such Optioned Shares has been exercised by Optionee. The Company shall exercise
its rights hereunder by written notification to the Optionee to be given within
180 days after the Board becomes aware of the Triggering Event.
     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
by its duly authorized officer, and the Optionee has hereunto affixed his or her
signature.

              SWIFT TRANSPORTATION CO., INC., a     Nevada corporation
 
       
 
       
 
  By    
 
       
 
  Its:   President”
 
       
 
                  “OPTIONEE”

4